Citation Nr: 0008735	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for postoperative residuals 
of laryngeal papillomas.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
February 1997.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a May 1998 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA).  The RO denied 
service connection for laryngeal papillomas.  This appeal 
ensued.

FINDING OF FACT

Laryngeal papillomas had their onset in service.

CONCLUSION OF LAW

Postoperative residuals of laryngeal papillomas were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records show no complaints or findings of a 
throat disorder.  When the veteran was examined in October 
1996 for service retirement, he denied throat trouble; the 
throat was evaluated as normal.

A VA general medical examination was performed in April 1997.  
The veteran made no reference to throat problems.  The throat 
was normal to clinical inspection.

A statement in support of the claim for service connection 
for vocal cord papillomas was received in February 1998.  In 
that statement, the veteran observed that the condition was 
due to a lot of stress on the vocal cords during cadence 
calls in service, as well due to the many briefings that he 
had conducted during his military career.  He indicated that 
vocal cord papillomas were first detected in July 1997 when 
he began experiencing laryngitis and biopsies were performed.

Medical records, dated from October 1997 to August 1999, 
reflect the veteran's postservice treatment at a service 
department medical facility.  In October 1997, a laryngoscopy 
with biopsy revealed a large amount of papillomatous tissue 
over the supraglottis and involving the true vocal cords.  
Subsequently, in November 1997, February 1998 and April 1998, 
CO2 laser laryngoscopy was performed for ablation of 
papillomas of the vocal cords.  Other medical records 
indicate postoperative followup care after these procedures.

Associated with the record is an August 1998 statement from a 
service department physician, a chief of otolaryngology 
services.  The physician stated that the veteran had been 
diagnosed with laryngeal papillomas caused by the Human 
Papilloma Virus (HPV).  According to the statement, these 
papillomas had caused the veteran to experience hoarseness, 
secondary to their growth; therefore, surgery was required 
for their removal.  Although a specific time frame could not 
be established, the veteran had probably had this condition 
for several years prior to the present time.  It was observed 
that papillomas develop over a period of time and generally 
do not occur acutely.  

II.  Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one which is plausible.  If he has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim is well-grounded.  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

The RO has determined that the veteran's claim for service 
connection for postoperative residuals of laryngeal 
papillomas is not well-grounded.  The Board does not concur.  
Here, the first Caluza element is satisfied since there is 
medical evidence confirming that the veteran now has 
laryngeal papillomas for which surgery was required.  The 
second Caluza element is satisfied in that the veteran is 
competent to state that he had throat discomfort in service 
and began experiencing laryngitis within a few months of his 
retirement from service.  Finally, the third Caluza element, 
that there be a nexus between inservice disease or injury and 
current disability, is satisfied since a physician has 
provided medical opinion linking the veteran's laryngeal 
papillomas to military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The appellant asserts that laryngeal papillomas had their 
onset during service.  Here, service medical records are 
entirely negative for complaints or findings of a throat 
disorder.  However, the appellant has indicated that he began 
to have throat discomfort in service and was experiencing 
laryngitis when laryngeal papillomas were first medically 
verified at a point in time only a few months after his 
retirement from service.  Although the available medical 
evidence first verifies vocal cord papillomas in October 
1997, rather than July 1997, the date recalled by the 
veteran, the Board nevertheless finds his statements, 
overall, to be credible.  Moreover, a service department 
specialist in throat disorders has stated that laryngeal 
papillomas produced the veteran's hoarseness; that papillomas 
generally develop over a relatively long period of time, 
rather than suddenly; and that it was probable that the 
veteran had experienced the papillomas for several years 
before they were first objectively demonstrated.  There is no 
medical evidence contradicting the specialist's opinion, 
which the Board finds to be highly probative of the veteran's 
assertion of service onset of laryngeal papillomas.  

Having reviewed the record, the Board determines that the 
evidence favorable and unfavorable to the claim is in 
equipoise.  Accordingly, resolving the benefit of the doubt 
in the veteran's favor, the Board concludes that service 
connection is warranted for postoperative residuals of 
laryngeal papillomas.  


ORDER

Entitlement to service connection for postoperative residuals 
of laryngeal papillomas is granted.



______________________________
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


